EXHIBIT 10.1





VOTING AGREEMENT
This VOTING AGREEMENT (this “Agreement”), dated as of April 11, 2016 is entered
into by and among each of the stockholders of Zhone Technologies, Inc., a
Delaware corporation (“Parent”), listed on the signature pages hereto (each, a
“Parent Holder”, and collectively the “Parent Holders”) and DASAN Networks,
Inc., a company incorporated under the laws of Korea (the “Stockholder”).
WHEREAS, contemporaneously with the execution of this Agreement, Parent, Dragon
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), the Stockholder and Dasan Network Solutions, Inc., a
California corporation and a wholly owned subsidiary of the Stockholder (the
“Company”), are entering into an Agreement and Plan of Merger, dated as of the
date hereof (the “Merger Agreement”), providing, among other things, for the
merger of Merger Sub with and into the Company with the Company as the surviving
corporation and a wholly owned subsidiary of Parent (the “Merger”); and
WHEREAS, as a condition of and inducement to the Stockholder’s and the Company’s
willingness to enter into the Merger Agreement, the Stockholder and the Company
have required that the Parent Holders enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.Certain Definitions. Capitalized terms used herein and not otherwise defined
have the meanings set forth in the Merger Agreement. As used in this Agreement,
the following terms shall have the following respective meanings:
“Additional Owned Shares” means, with respect to any Parent Holder, all shares
of Parent Common Stock and any other equity securities of Parent which are
beneficially owned by such Parent Holder or any of its affiliates and are
acquired after the date hereof and prior to the termination of this Agreement.
“affiliate” has the meaning set forth in the Merger Agreement; provided,
however, that Parent shall be deemed not to be an affiliate of any Parent
Holder.
“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.
“business day” has the meaning set forth in the Merger Agreement.
“Covered Shares” means, with respect to any Parent Holder, the Owned Shares and
Additional Owned Shares of such Parent Holder.
“Disclosed Owned Shares” has the meaning assigned thereto in Section 5(a)
hereof.
“Owned Shares” means, with respect to any Parent Holder, all shares of Parent
Common Stock and any other equity securities of Parent which are beneficially
owned by such Parent Holder or any of its affiliates as of the date hereof.
“person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity or
group (as defined in Section 13(d) of the Exchange Act).






--------------------------------------------------------------------------------




“Restricted Period” means the period from the date hereof through the date that
the Parent Stockholder Approval is obtained.
“Term” has the meaning assigned thereto in Section 6 hereof.
“Transfer” means, with respect to a security, the transfer, pledge,
hypothecation, encumbrance, assignment or other disposition (whether by sale,
merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such security or the beneficial ownership thereof, the offer to
make such a transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing. As a verb, “Transfer” shall have a correlative meaning.
2.    Stockholder Vote. At any meeting of the stockholders of Parent, however
called, or at any postponement or adjournment thereof, or in any other
circumstance in which the vote, consent or other approval of the stockholders of
Parent is sought, each Parent Holder shall, and shall cause any other holder of
record to, (i) appear at each such meeting or otherwise cause all Covered Shares
to be counted as present thereat for purposes of calculating a quorum and (ii)
vote (or cause to be voted), or execute and deliver a written consent (or cause
a written consent to be executed and delivered) covering, all Covered Shares:
(a)    in favor of the approval of the issuance of shares of Parent Common Stock
pursuant to the Merger Agreement (for the purposes of this Section 2, as it may
be modified or amended from time to time in a manner not adverse in any material
respect to any Parent Holder), and each of the other actions contemplated by the
Merger Agreement and this Agreement;
(b)    in favor of any adjournment or postponement recommended by Parent with
respect to any stockholder meeting with respect to the Merger Agreement and the
Merger and the issuance of shares of Parent Common Stock pursuant thereto;
(c)    against any Acquisition Proposal or any proposal relating to an
Acquisition Proposal;
(d)    against any merger agreement or merger (other than the Merger Agreement
and the Merger), consolidation, combination, sale of substantial assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by Parent; and
(e)    against any proposal, action or agreement that would (i) impede,
frustrate, prevent or nullify any provision of this Agreement, the Merger
Agreement or the Merger, (ii) result in a breach in any respect of any covenant,
representation, warranty or any other obligation or agreement of Parent under
the Merger Agreement, (iii) result in any of the conditions set forth in Article
VI of the Merger Agreement not being fulfilled or (iv) except as expressly
contemplated by the Merger Agreement, change in any manner the dividend policy
or capitalization of, including the voting rights of any class of capital stock
of, Parent. No Parent Holder shall commit or agree to take any action
inconsistent with the foregoing.
3.    No Disposition or Solicitation.
(a)    Each Parent Holder hereby covenants and agrees that, except as
contemplated by this Agreement and the Merger Agreement, during the Restricted
Period such Parent Holder shall not (i) offer to Transfer, Transfer or consent
to any Transfer of any or all of the Covered Shares or any interest therein
without the prior written consent of the Stockholder, (ii) enter into any
contract, option or other agreement or understanding with respect to any
Transfer of any or all Covered Shares or any interest therein, (iii) grant any
proxy, power-of-attorney or other authorization or consent in or with respect to
any or all of the Covered Shares, (iv) deposit any or all of the Covered Shares
into a voting trust or enter into a voting






--------------------------------------------------------------------------------




agreement or arrangement with respect to any or all of the Covered Shares or (v)
take any other action that would make any representation or warranty of such
Parent Holder contained herein untrue or incorrect in any material respect or in
any way restrict, limit or interfere in any material respect with the
performance of such Parent Holder’s obligations hereunder or the transactions
contemplated hereby or by the Merger Agreement. Any attempted Transfer of
Covered Shares or any interest therein in violation of this Section 3(a) shall
be null and void.
(b)    Notwithstanding the foregoing, nothing in this Section 3 shall prohibit a
Transfer by any Parent Holder of Covered Shares (i) as a bona fide gift or
gifts, provided that the donee or donees thereof agree to be bound in writing by
the restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of such Parent Holder or his or her immediate family, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
herein, and provided, further that any such transfer shall not involve a
disposition for value, or (iii) with the prior written consent of the
Stockholder. For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin
to the relevant Parent Holder.
4.    Stock Splits. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization or other change in the capital structure of
Parent affecting the Covered Shares or the acquisition of Additional Owned
Shares or other securities or rights of Parent by a Parent Holder or any of its
affiliates, (i) the type and number of Covered Shares shall be adjusted
appropriately, and (ii) this Agreement and the obligations hereunder shall
automatically attach to any additional Covered Shares or other securities or
rights of Parent issued to or acquired by a Parent Holder or any of its
affiliates.
5.    Representations and Warranties of Parent Holders. Each Parent Holder
hereby represents and warrants to the Stockholder, severally and not jointly, as
follows:
(a)    Title. Except as may be set forth on Schedule I: (i) such Parent Holder
is the sole record and beneficial owner of the shares of Parent Common Stock set
forth opposite his or her name on Schedule I (the “Disclosed Owned Shares”) and
(ii) such Parent Holder has sole voting power, sole power of disposition and
sole power to issue instructions with respect to the matters set forth in
Sections 3 and 4 hereof and all other matters set forth in this Agreement, in
each case with respect to all of the Disclosed Owned Shares with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement. Except as permitted by this Agreement, the
Owned Shares of such Parent Holder and the certificates representing such
shares, if any, are now, and at all times during the term hereof will be, held
by such Parent Holder, or by a nominee or custodian for the benefit of such
Parent Holder, free and clear of any and all Liens (other than as created by
this Agreement).
(b)    Authority. Such Parent Holder has all necessary power and authority and
legal capacity to execute, deliver and perform all of the obligations of a
Parent Holder under this Agreement, and consummate the transactions contemplated
hereby, and no other proceedings or actions on the part of such Parent Holder
are necessary to authorize the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.
(c)    Due Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such Parent Holder and, assuming due authorization,
execution and delivery hereof by the Stockholder, constitutes a legal, valid and
binding agreement of such Parent Holder, enforceable against such Parent Holder
in accordance with its terms. If such Parent Holder is married, and any of the
Covered Shares constitute community property or spousal approval is otherwise
necessary for this Agreement to be legal, binding and enforceable, this
Agreement has been duly authorized, executed and delivered by, and






--------------------------------------------------------------------------------




constitutes the legal, valid and binding obligation of, such Parent Holder’s
spouse, enforceable against such Parent Holder’s spouse in accordance with its
terms.
(d)    Receipt; Reliance. Such Parent Holder has received and reviewed a copy of
the Merger Agreement. Such Parent Holder understands and acknowledges that the
Stockholder and the Company are entering into the Merger Agreement in reliance
upon such Parent Holder’s execution, delivery and performance of this Agreement.
6.    Termination. The term (the “Term”) of this Agreement shall commence on the
date hereof and shall terminate upon the earliest of (i) the mutual agreement of
the Stockholder and any applicable Parent Holder with respect to such Parent
Holder, (ii) the Effective Time (as defined in the Merger Agreement) and (iii)
the termination of the Merger Agreement in accordance with its terms.  
7.    No Limitation. Nothing in this Agreement shall be construed to prohibit
any Parent Holder who is an officer or member of the Board of Directors of
Parent from taking any action solely in his or her capacity as an officer or
member of the Board of Directors of Parent or from taking any action with
respect to any Acquisition Proposal as an officer or member of such Board of
Directors.
8.    Miscellaneous.
(a)    Entire Agreement. This Agreement (together with any and all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the parties hereto with respect
to the subject matter hereof.
(b)    Several Liability. The liability of the Parent Holders hereunder shall be
several and not joint.
(c)    Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws to consummate and
make effective the transactions contemplated hereby. At another party’s
reasonable request and without further consideration, each party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby.
Without limiting the foregoing, the Parent Holders shall execute and deliver to
the Stockholder and any of its designees any proxies, including with respect to
Additional Owned Shares, reasonably requested by Parent in furtherance of this
Agreement.
(d)    No Assignment. This Agreement shall not be assigned by operation of law
or otherwise without the prior written consent of the Parent Holders (in the
case of any assignment by the Stockholder) or the Stockholder (in the case of an
assignment by any Parent Holder); provided that the Stockholder may assign its
rights and obligations hereunder to the Company or any other Subsidiary of the
Stockholder, but no such assignment shall relieve the Stockholder of its
obligations hereunder.
(e)    Binding Successors. Without limiting any other rights the Stockholder may
have hereunder in respect of any Transfer of the Covered Shares, the Parent
Holders agree that this Agreement and the obligations hereunder shall attach to
the Covered Shares beneficially owned by the Parent Holders and their respective
affiliates and shall be binding upon any person to which legal or beneficial
ownership of such Covered Shares shall pass, whether by operation of law or
otherwise, including, without limitation, the Parent Holder’s heirs, guardians,
administrators, representatives or successors.






--------------------------------------------------------------------------------




(f)    Amendments. This Agreement may not be amended, changed, supplemented or
otherwise modified except by an instrument in writing signed on behalf of the
Parent Holders and the Stockholder.
(g)    Notice. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received) (i) upon receipt, if delivered personally or by first class
mail, postage pre-paid, (ii) on the date of transmission, if sent by facsimile
transmission (with confirmation of receipt), or (iii) on the next business day
(or, with respect to international delivery, the third business day) after
dispatch, if sent by nationally recognized, documented delivery service, as
follows:
If to a Parent Holder:
At the applicable address and facsimile number set forth on Schedule I hereto.
Copy to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130
Attention: Craig M. Garner, Esq.
Fax: +1 (858) 523-5450


If to the Stockholder:
DASAN Networks, Inc.
Dasan Tower, 49 Daewangpangyo-ro 644beon-gil, Bundang-gu, Seongnam-si
Gyeonggi-do, Korea
Attention: JaeHoon Joo
Facsimile No.: +82 (31) 622-6501
or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other parties hereto in writing in
the manner set forth above.
(h)    Severability. This Agreement shall be deemed severable; the invalidity,
illegality or unenforceability of any term or provision of this Agreement shall
not affect the validity, legality or enforceability of the balance of this
Agreement or of any other term hereof, which shall remain in full force and
effect. If any of the provisions hereof are determined to be invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible.
(i)    Remedies. All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any such right, power or remedy by any
party hereto shall not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party.
(j)    No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
such party’s obligations hereunder, and any custom or practice






--------------------------------------------------------------------------------




of the parties at variance with the terms hereof, shall not constitute a waiver
by such party of such party’s right to exercise any such or other right, power
or remedy or to demand such compliance.
(k)    No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.
(l)    Governing Law. This Agreement, and all matters arising hereunder or in
connection herewith, shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware without giving effect to the principles
of conflict of laws.
(m)    Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the courts of the State of Delaware sitting in Wilmington,
Delaware and the United States District Court for the District of Delaware for
any actions, suits or proceedings arising out of or relating to this Agreement
or the transaction contemplated hereby, (ii) agrees not to commence any action,
suit or proceeding relating thereto except in such courts and in accordance with
the provisions of this Agreement, (iii) agrees that service of any process,
summons, notice or document by U.S. registered mail, or otherwise in the manner
provided for notices in Section 8(g) hereof, shall be effective service of
process for any such action, suit or proceeding brought against it in any such
court, (iv) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
such action, suit or proceeding in such courts and (v) agrees not to plead or
claim in any court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each of the parties hereto
agrees that a final judgment in any such action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
(n)    Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(n).
(o)    Specific Performance. The parties hereto agree that the Stockholder would
be irreparably damaged in the event that any of the provisions of this Agreement
were not performed by the Parent Holders in accordance with their specific terms
or were otherwise breached by the Parent Holders, and that the Stockholder would
not have an adequate remedy at law for money damages in such event. It is
accordingly agreed that the Stockholder shall be entitled, without posting any
bond or other undertaking, to specific performance and injunctive and other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which the Stockholder is entitled at law or in equity.






--------------------------------------------------------------------------------




(p)    Interpretation. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including” shall be deemed to be followed by “without limitation” whether
or not they are in fact followed by such words or words of like import. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. No provision of this Agreement shall be interpreted for or against
any party hereto because that party or its legal representatives drafted the
provision. The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not any particular section in which such words appear.
(q)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same agreement.
(r)    Expenses. Except as otherwise provided herein, each party hereto shall
pay such party’s own expenses incurred in connection with this Agreement.
(s)    No Ownership Interest. Nothing contained in this Agreement shall be
deemed, upon execution, to vest in the Stockholder any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares.
All rights, ownership and economic benefits of and relating to the Covered
Shares shall remain vested in and belong to the applicable Parent Holder, and
the Stockholder shall have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
Parent or exercise any power or authority to direct any Parent Holder in the
voting of any of the Covered Shares, except as otherwise provided herein.
[Signature page follows.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Stockholder and each of the Parent Holders have caused
this Agreement to be duly executed as of the day and year first above written.
THE STOCKHOLDER:
DASAN NETWORKS, INC.
By:/s/ Min Woo Nam        
Name: Min Woo Nam
Title: CEO



[Signature page to Voting Agreement]





--------------------------------------------------------------------------------




PARENT HOLDER:


NEW ENTERPRISE ASSOCIATES 10, LIMITED PARTNERSHIP
By: NEA Partners 10, Limited Partnership
By:
/s/ LOUIS S. CITRON______________

Name: Louis S. Citron
Title: Chief Legal Officer / Attorney-in-fact
NEW ENTERPRISE ASSOCIATES 9, LIMITED PARTNERSHIP
By: NEA Partners 9, Limited Partnership
By:
/s/ LOUIS S. CITRON______________

Name: Louis S. Citron
Title: Chief Legal Officer / Attorney-in-fact
NEW ENTERPRISE ASSOCIATES 8A, LIMITED PARTNERSHIP
By: NEA Partners 10, Limited Partnership
By:
/s/ LOUIS S. CITRON______________

Name: Louis S. Citron
Title: Chief Legal Officer / Attorney-in-fact
NEW ENTERPRISE ASSOCIATES VIII, LIMITED PARTNERSHIP
By: NEA Partners VIII, Limited Partnership
By:
/s/ LOUIS S. CITRON______________

Name: Louis S. Citron
Title: Chief Legal Officer / Attorney-in-fact
NEA VENTURES 2000, LIMITED PARTNERSHIP


By:
/s/ LOUIS S. CITRON______________

Name: Louis S. Citron
Title: Chief Legal Officer / Attorney-in-fact



[Signature page to Voting Agreement]



--------------------------------------------------------------------------------




PARENT HOLDER:






/s/ James Norrod    
Name: James Norrod


CONSENT OF SPOUSE:
I hereby acknowledge that I have read this Voting Agreement and that I know its
contents. I am aware that this Voting Agreement contains provisions regarding
the voting and transfer of shares of capital stock of Parent that my spouse may
own, including any interest I might have therein. I hereby agree that my
interest, if any, in any shares of capital stock of Parent subject to the
Agreement shall be irrevocably bound by this Voting Agreement and further
understand and agree that any community property interest I may have in such
shares of capital stock of Parent shall be similarly bound by the Agreement. I
am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.




/s/ Elizabeth Densmore        
Name: Elizabeth Densmore



[Signature page to Voting Agreement]



--------------------------------------------------------------------------------




PARENT HOLDER:






/s/ Kirk Misaka    
Name: Kirk Misaka


CONSENT OF SPOUSE:
I hereby acknowledge that I have read this Voting Agreement and that I know its
contents. I am aware that this Voting Agreement contains provisions regarding
the voting and transfer of shares of capital stock of Parent that my spouse may
own, including any interest I might have therein. I hereby agree that my
interest, if any, in any shares of capital stock of Parent subject to the
Agreement shall be irrevocably bound by this Voting Agreement and further
understand and agree that any community property interest I may have in such
shares of capital stock of Parent shall be similarly bound by the Agreement. I
am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.




/s/ Anne Misaka        
Name: Anne Misaka



[Signature page to Voting Agreement]



--------------------------------------------------------------------------------




PARENT HOLDER:






/s/ C. Richard Kramlich    
Name: C. Richard Kramlich


CONSENT OF SPOUSE:
I hereby acknowledge that I have read this Voting Agreement and that I know its
contents. I am aware that this Voting Agreement contains provisions regarding
the voting and transfer of shares of capital stock of Parent that my spouse may
own, including any interest I might have therein. I hereby agree that my
interest, if any, in any shares of capital stock of Parent subject to the
Agreement shall be irrevocably bound by this Voting Agreement and further
understand and agree that any community property interest I may have in such
shares of capital stock of Parent shall be similarly bound by the Agreement. I
am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.




/s/ Pamela P Kramlich        
Name: Pamela P. Kramlich

[Signature page to Voting Agreement]





--------------------------------------------------------------------------------




PARENT HOLDER:






/s/ Michael Connors    
Name: Michael Connors


CONSENT OF SPOUSE:
I hereby acknowledge that I have read this Voting Agreement and that I know its
contents. I am aware that this Voting Agreement contains provisions regarding
the voting and transfer of shares of capital stock of Parent that my spouse may
own, including any interest I might have therein. I hereby agree that my
interest, if any, in any shares of capital stock of Parent subject to the
Agreement shall be irrevocably bound by this Voting Agreement and further
understand and agree that any community property interest I may have in such
shares of capital stock of Parent shall be similarly bound by the Agreement. I
am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.




/s/ Julia B. Connors    



[Signature page to Voting Agreement]





--------------------------------------------------------------------------------




PARENT HOLDER:






/s/ Robert Dahl    
Name: Robert Dahl


CONSENT OF SPOUSE:
I hereby acknowledge that I have read this Voting Agreement and that I know its
contents. I am aware that this Voting Agreement contains provisions regarding
the voting and transfer of shares of capital stock of Parent that my spouse may
own, including any interest I might have therein. I hereby agree that my
interest, if any, in any shares of capital stock of Parent subject to the
Agreement shall be irrevocably bound by this Voting Agreement and further
understand and agree that any community property interest I may have in such
shares of capital stock of Parent shall be similarly bound by the Agreement. I
am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.




/s/ Patricia A. Dahl        



[Signature page to Voting Agreement]



--------------------------------------------------------------------------------




PARENT HOLDER:






/s/ Mahvash Yazdi    
Name: Mahvash Yazdi


CONSENT OF SPOUSE:
I hereby acknowledge that I have read this Voting Agreement and that I know its
contents. I am aware that this Voting Agreement contains provisions regarding
the voting and transfer of shares of capital stock of Parent that my spouse may
own, including any interest I might have therein. I hereby agree that my
interest, if any, in any shares of capital stock of Parent subject to the
Agreement shall be irrevocably bound by this Voting Agreement and further
understand and agree that any community property interest I may have in such
shares of capital stock of Parent shall be similarly bound by the Agreement. I
am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.




/s/ Farrokh Yazdi    
Name: Farrokh Yazdi

[Signature page to Voting Agreement]



--------------------------------------------------------------------------------




SCHEDULE I
Name and Contact Information of the Parent Holders
Shares of Parent Common Stock Beneficially Owned
New Enterprise Associates VIII, L.P. (1)
363,426
New Enterprise Associates 8A, L.P. (1)
258,836
New Enterprise Associates 9, L.P. (1)
1,788,067
New Enterprise Associates 10, L.P. (1)
2,370,944
NEA Ventures 2000, L.P. (1)
18
James Norrod (2)
60,000
Kirk Misaka (2)
446,543
C. Richard Kramlich (2)
26,074
Michael Connors (2)
144,490
Robert Dahl (2)
162,052
Mahvash Yazdi (2)
33,102
 
 

(1) Address for notices:


Louis Citron, Esq.
c/o New Enterprise Associates
1954 Greenspring Drive, Suite 600
Timonium, MD 21093


(2) Address for notices:


c/o Zhone Technologies, Inc.
7195 Oakport Street
Oakland, California 94621
Fax: +1 (510) 777-7593




